DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 110 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86, in step (i), third indentation, states that “the second probe comprises a second The term “discrete” in claim 110 is a relative term which renders the claim indefinite. The term “discrete” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86, 95-97, 100, 101, 105, 110, 114, and 117 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 86 is the sole independent claim pending.  Claims 86 and 101 are deemed to be representative, and, for convenience, are reproduced below.

    PNG
    media_image2.png
    486
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    536
    media_image3.png
    Greyscale

 

    PNG
    media_image4.png
    272
    548
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    48
    536
    media_image5.png
    Greyscale


As can be seen in claim 86, step (i), lines 5 and 9, the “first tagging probe compris[es] an affinity tag” and the “second tagging probe compris[es] the affinity tag”.  As seen in claim 86, step (iii) (a) and (iii) (b), 
the first amplified probe set comprises a first plurality of identical single-stranded amplicons of the first ligated probe set, each comprising the first label and the affinity tag[; and]

the second amplified probe set comprises a second plurality of identical single-stranded amplicons of the second ligated probe set, each comprising the second label and the affinity tag,

As can be seen in claim 86, the claim now states/concludes with the following clause:
wherein the immobilizing comprises hybridizing a nucleotide sequence of the affinity tag of each of the first and second plurality of identical single-stranded amplicons to a complementary capture probe attached to the substrate, and wherein the nucleotide sequence of the affinity tag is not present in the first or second nucleic acid regions of interest.  (Emphasis added)

As seen in step (iii)(a) and (b), the “first primer comprises a first label and that hybridizes to the first primer binding site”, “a second primer that hybridizes to the second primer binding site” and in step (iii) (b), the “third primer that comprises a second label and that hybridizes to the third primer binding site”. 
It is noted with particularity that neither the first, second nor third primers is/are defined as comprising an “affinity tag”.  Also, the claimed method does not recite any step whereby a second round of amplification is performed.  Given such, it stands to reason that the product of the amplification using the recited three primers is the production of only complementary sequences, including a nucleotide sequence that is complementary to the nucleotide sequence of the affinity tag.  
The claimed method is dependent upon the presence of an amplified affinity tag as it is this component that is to be immobilized to the substrate.  (See paragraph 14, above.)  However, as presently worded, the primers identified in the method will only result in the production of the complement of any sequence, and will not produce additional copies of the ligated probes and their affinity tag (nucleotide sequence).  By not producing this essential component, it is not possible to immobilize the amplicons which, as noted above, are simply the complementary sequence of the ligated probes and any affinity tag (nucleotide sequence).  

In support of this position, it is noted that the “first labeling probe” and the “first tagging probe” are to be ligated to one another after having hybridized “adjacent” to one another on the “first nucleic acid region of interest”.  As seen in claim 86, step (i), it is the “first tagging probe [that] compris[es] an affinity tag”.  It stands to reason that this affinity tag/nucleotide sequence may be at the 3’ end of the “first tagging probe”.  While the primers will produce a complementary sequence of the ligated probes, including the nucleotide sequence of the affinity tag, one will need to have a primer that is complementary to this amplicon so that a copy of the affinity tag is produced.  
While the claimed method also recites steps of performing amplification of “the second ligated probe set”, this amplification reaction, like that of the first, only provides essential materials for producing only the complement of the “second ligated probe set”, and not the actual amplification of the “second ligated probe set” and its “affinity tag”. 

As can be seen in claim 86, the claim now states/concludes with the following clause:
wherein the immobilizing comprises hybridizing a nucleotide sequence of the affinity tag of each of the first and second plurality of identical single-stranded amplicons to a complementary capture probe attached to the substrate, and wherein the nucleotide sequence of the affinity tag is not present in the first or second nucleic acid regions of interest.  (Emphasis added)
.   
It is noted that the “complementary capture probe” sequences, while “attached to a substrate”, are not required to be in an array.  As seen in claim 100, each of the immobilized amplicons “are separated by a distance of at least 250 nm on the substrate”.  However, there is still no requirement that they be arranged in any array format.  Such is arguably further complexed when one considers that in claim 105, there are already other, different amplicons immobilized to the same substrate.  

Claims 95-97, 100, 101, 105, 110, 114, and 117, which depend from claim 86, fail to overcome these issues and are similarly rejected.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634